ELLISON, J.
This action was instituted to recover commission for the sale of real estate. The judgment in the trial court was for the defendant.
The abstract of the record proper does not show that a motion for new trial was filed, or that judgment was rendered, or that an appeal was granted, or that a bill of exceptions was filed. The bill of exceptions shows these things, but it has been ruled time and again, by the Supreme and Appellate Courts, that record entries which are not matters of exception must appear in the record proper. [Harding v. Bedoll, 202 Mo. 625; Pennowfsky v. Coerver, 205 Mo. 135; Thompson v. Ruddick, 213 Mo. 516; Stark v. Zehnder, 204 Mo. 442; City of Macon v. Jaeger, 133 Mo. App. 643.] We therefore cannot consider matters of exception and there being no error in the record proper, the judgment is affirmed.
All concur.